Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bore (15), first set forth in paragraph 15 line 3 specification must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities: reference numeral 15, first set forth in paragraph 52 line 3, does not appear in the drawings.  
Appropriate correction is required.
Claim Objections
The following claims are objected to because of the following informalities:  
claim 3, line 3 reads “the opening” and should read “the assigned opening” to be consistent with terminology set forth in claim 1, line 12
claim 13, lines 1-2 reads “a mounting bolt” and should read “a replacement mounting bolt”
claim 13, line 2 reads “the cutting tool” and should read “the replacement cutting tool”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (EP 2522209 A1) in view of Dahlmans (DE 2507200 A1).

Regarding Claim 1 Nielsen discloses an assembly for a mower of a mowing or chopping machine, comprising: 
a tool carrier (2) which is formed with a carrier disk and which is configured to be mounted rotatably about an axis of rotation to a mower of a mowing or chopping machine; and 
cutting tools (6), which are each formed with a cutting blade (8) located radially outwardly with respect to the axis of rotation and a holding section (7) located radially inwardly with respect to the axis of rotation and which are detachably mounted to the carrier disk in an assigned carrier section, 
wherein the cutting tools are each mounted to the tool carrier by a mounting bolt (9), which is mounted to the cutting tools in a non-detachable manner, 
wherein in an unmounted position of the cutting tool, the mounting bolt is arranged displaceably relative thereto in an assigned opening of the cutting tool.
Nielsen is silent as to whether the mounting bolt is mounted to the cutting tool in a non-detachable manner in the case of when the cutting tool is detachable mounted to the carrier disk.
In a similar mower carrying blades removable from the cutting head, Dahlmans discloses a blade (12) and mounting bolt (rivet 14), and wherein the mounting bolt is mounted to the cutting tool in a non-detachable manner in all cases (see Fig. 4, the top and bottom ends of 14 are larger than a bore in 13). 
It would be obvious to one of ordinary skill in the art to provide the cutting blade disclosed by Nielsen with a non-detachable rivet, as disclosed by Dahlmans, as a way of ensuring the mounting is changed with the blade.
Regarding Claim 2, Nielsen, in view of Dahlmans, discloses the assembly according to claim 1, wherein in the unmounted position of the cutting tool, the mounting bolt is arranged in the assigned opening of the cutting tool so as to be capable of being tilted relative to the cutting tool surface (see Fig. 3-4, the constriction 14 on bolt 9 allows the blade to move and therefore tilt).
Regarding Claim 3, Nielsen, in view of Dahlmans, discloses the assembly according to claim 1, wherein opposite top ends of the mounting bolt, between which a constriction (14) is arranged, each has a top surface, which is larger than an opening surface of the opening, in which the mounting bolt is arranged, as established above in claim 1.
Regarding Claim 4, Nielsen, in view of Dahlmans, discloses the assembly according to claim 1, wherein the mounting bolt has a multi-part design.
Regarding Claim 5, Nielsen, in view of Dahlmans, discloses the assembly according to claim 4.
Dahlman does not disclose wherein at the mounting bolt, sleeve components are connected to one another in a non-detachable manner by means of a core pin.
The Examiner takes Official Notice that it is old and well known to construct a rivet from two non-detachable sleeves mounted upon a pin.
It would be obvious to one of ordinary skill in the art to construct the rivet disclosed by Dahlmans from two non-detachable sleeves mounted upon a pin as a well-known design for a rivet connection. 
Regarding Claim 6, Nielsen, in view of Dahlmans, discloses the assembly according to claim 1, wherein the mounting bolt is mounted to the cutting tool in a non-detachable manner by means of a connection selected from the following group: rivet connection, weld connection, adhesive connection, thermoforming connection, cold-forming connection and solder connection, as established above in claim 1.
Regarding Claim 7, Nielsen, in view of Dahlmans, discloses the assembly according to claim 1, wherein 
in the assigned carrier sections, an elongated hole is formed (11), which runs radially to the axis of rotation and into which a mounting bolt, which is used to mount the cutting tool to the tool carrier, can be inserted in a region proximal to the axis of rotation, and 
the elongated hole has, at least in a region distal to the axis of rotation, engagement sections (15), which are formed along an elongated hole edge and which engage with the constriction on the mounting bolt when the mounting bolt, which is accommodated in the holding section of the cutting tool, is displaced from the proximal region of the elongated hole into the region of the elongated hole with the engagement sections during the mounting of the cutting tools.
Regarding Claim 8, Nielsen, in view of Dahlmans, discloses, the assembly according to claim 7, wherein projections (18) located opposite one another and extending in the longitudinal direction of the elongated hole are formed in the assigned carrier sections, which projections delimit or essentially completely prevent a rotation of the cutting tool about the mounting bolt at least when the mounting bolt accommodated in the holding section of the cutting tool is arranged in a radially inner elongated hole half.
Regarding Claim 9, Nielsen, in view of Dahlmans, discloses the assembly according to claim 8, wherein the elongated hole is formed on a tool carrier underside (see Fig. 3-4).
Regarding Claim 10, Nielsen, in view of Dahlmans, discloses the assembly according to claim 9, wherein, on a tool carrier top side, a further elongated hole (17) is formed, which overlaps with the elongated hole at least in sections and leadingly accommodates a bolt end of the mounting bolt.
Regarding Claim 11, Nielsen, in view of Dahlmans, discloses the assembly according to claim 1, wherein the cutting tools are mounted to the tool carrier in a self-aligning manner (paragraph 18) in the mowing or cutting operation.
Regarding Claim 12, Nielsen, in view of Dahlmans, discloses the assembly according to claim 1, wherein the cutting tools are mounted to the tool carrier in a self-securing manner (paragraph 17) in the use position in the mowing or cutting operation.
Regarding Claim 13, Nielsen, in view of Dahlmans, discloses A replacement cutting tool for an assembly according to claim 1, wherein a mounting bolt is mounted to the cutting tool in a non-detachable manner, as established above in claim 1.
Regarding Claim 14, Nielsen, in view of Dahlmans, discloses a mower for a mowing or chopping machine. 
Nielsen does not disclose a drive mechanism, which provides a rotating drive movement, and an assembly according to claim 1, which couples to the drive mechanism.
The Examiner takes Official Notices that it is old and well known to attach a tool carrier to an assembly which couples to a drive mechanism.
It would be obvious to one of ordinary skill in the art to provide the mower disclosed by Nielsen with a drive mechanism as a way of powering the mower.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        






/M.I.R./Examiner, Art Unit 3671